United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2628
                                     ___________

Mitchell David Holbach,                   *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of North Dakota.
William W. McLees,                        *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: February 16, 2010
                                 Filed: February 23, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      North Dakota inmate Mitchell David Holbach appeals the district court’s1
preservice dismissal without prejudice of his 42 U.S.C. § 1983 action. Upon de novo
review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we
agree with the district court that the defendant was entitled to absolute judicial
immunity from suit, see Penn v. United States, 335 F.3d 786, 789 (8th Cir. 2003)
(holding that judges are entitled to absolute immunity from suit for all judicial actions


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota, adopting the report and recommendations of the Honorable Charles
S. Miller, Jr., United States Magistrate Judge for the District of North Dakota.
that are not taken in the complete absence of jurisdiction). We affirm. See 8th Cir.
R. 47B.
                        ______________________________




                                        -2-